HAIRE, Presiding Judge.
In this review by certiorari of an award of the Industrial Commission, we are asked to determine whether the Commission’s failure to make a permanent disability award is reasonably supported by the evidence.
The petitioner concedes that the medical testimony was in conflict as to whether the petitioner sustained any residual disability from the industrial accident. It, however, is his position that the only reasonable interpretation of the totality of the evidence would require a finding of permanent disability. We have reviewed the evidence presented, and while we believe that different triers of fact might have drawn different conclusions from the evidence, the record reasonably supports the Commission’s award.
The award is affirmed.
EUBANK and JACOBSON, JJ., concur.